DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 and 9-13 are currently pending on the application of which claims 1, 4, 9, 11, & 13 have been amended and claims 7-8 have been canceled.
In light of the amendments to the claims, the previous provisional double patenting rejections and the previous rejections under 35 U.S.C. 112(b) have been withdrawn. Further the previous rejection to claims 1 and 13, including their dependents, under 35 U.S.C. 103 is withdrawn in order to present a different grounds of rejection still in view of the same references but also including newly found reference Bang et al (US20080201868A1). 
Response to Arguments
Applicant’s arguments, see page 6, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C 103 have been fully considered and are persuasive as none of the cited references appear to teach the amended limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a different ground(s) of rejection is made still in view of the same references but including newly found reference Bang et al. (US20080201868A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 & 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, applicant states “spray nozzle is stopped while the water is drained by the operation of the pump in the step (g)”. It is unclear as to whether the meaning of “while the water…” is meant to state that the nozzle stops spraying prior to a start of the draining operation (as stated in [0091] of the instant specification) or if the nozzle stops spraying after an initial period of the draining operation (as shown by Figs. 5 & 9 of the instant application) since applicant uses the past tense form of drain. Clarification is needed. For examination purposes the limitation will be interpreted as the nozzle stopping prior to a start of the draining period.
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20140145326A) in further view of Stabon et al. (US9777423B2), Kim et al. (US20040045097A1), and Bang et al. (US20080201868A1) hereafter Kim, Stabon, K1, and Bang respectively.
Regarding claims 1 & 12-13, Kim discloses a washing machine comprising: an outer tub (Fig.1 ref 11) containing water (Page 6 paragraph 10, disclosing that step 110 drains water from the tub, thus water was contained); an inner tub (Fig.1 ref 12) installed rotatable in the outer tub; a pulsator (Fig.1 ref 13) provided in a lower portion of the tub; a dispenser (Fig.1 ref 40) that dispenses rinsing agent (see abstract and Page 3, 7th to last paragraph) into the inner tub; a pump (Fig.1 ref 22) for draining the water in the outer tub. The washing machine further performs the method of processing laundry by using water and detergent supplied together (Page 6 paragraph 9, disclosing the step ref 108 performs said method) and a series of rinsing phases (abstract stating a final rinse, indicating previous rinse cycles); draining the water used in the prior step th paragraph, in conjunction with Page 3 2nd paragraph); rotating a pulsator left and right when the a water level is reached (Page 7 9th paragraph), such that when a target water level is reached water and softener are no longer deposited into the tub (Page 7 7th paragraph), at a third speed (see Page 6 last paragraph to page 7 1st paragraph, stating target rpm of a pulsator); water and softener are provided to the inner tub via the dispenser (Page 6 3rd to last paragraph) and the pulsator rotates (Page 6 last paragraph) thus one of ordinary skill in the art would reasonably expect that the tub also rotates along with the pulsator (Page 4 7th paragraph, and 9th to last paragraph which states rotation of drum is performed during rinsing). However if it is not reasonably expected that the tub does rotate during a period when the water/softener is provided then such a feature would have been obvious, as evidenced by the teachings of Stabon.  
Stabon discloses a washing machine (Fig.1) that dispenses softener during a rinsing phase (see Figs.7-8 ref 130n) from a dispenser (Fig.2 ref 6), wherein the water with softener is supplied and the drum is rotated at a first speed (Col.13 lines 62-65, and Col. 14 lines 1-4) for optimal binding of the softener to the laundry. Further, there is a nozzle (Fig.2 ref 23a) through which water is sprayed into the drum (Col.9 lines 24-31, see also Fig.8 ref 142), that continues even after the softener from the dispenser is stopped (see Fig.8 refs 143 & 146-147), otherwise known as recirculation rinsing. When the spinning phase of the method occurs, the wash water is drained while dehydrating (Col.14 lines 32-39). Stabon and Kim are analogous in the art of washing machines using softeners.
K1 discloses a rinsing control method for a washing machine (abstract), wherein recirculation rinsing occurs at a second speed [0090-91], which may or may not be different from the first speed disclosed by Stabon, such that the rinsing liquid infiltrates the laundry [0093]. 
Bang discloses a washing machine (abstract) wherein a motor for rotating the tub is stopped while a circulation unit is utilized to flow liquid into the tub in order to uniformly contact laundry and provide increased rinse efficiency and removal of detergent [0067]. The supplying of the circulation water continues until a rinse time has elapsed and a subsequent operation is performed (Fig. 5B refs 116-126 also [0071]). Prior to the subsequent operation being performed the circulation of liquid into the inner tub is stopped (Fig.5b ref 122 also [0068]). Bang and Kim are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine and method of Kim, to include the recirculation nozzle, mixing circuit, and method of using the two elements in order to enhance and uniformly distribute softener (Stabon Col. 13 lines 30-47, & 62-65), and further modify the circulation rinsing such that it is performed at a second speed in order to allow the liquid to infiltrate the laundry (K1 [0093]). One of ordinary skill in the art would have further modified Kim to include a circulation rinsing step after the rotation of the pulsator, as such a feature would increase rinsing efficiency (K1 [0093]). In an effort to increase the rinsing efficiency and removal of detergent, one of ordinary skill in the art would have further modified Kim to include the circulation of water into the tub when the inner tub is stopped, prior to the end of the rinse cycle (Bang [0067]). Such a modification would further improve the uniform contact of the liquid to the laundry (Bang [0067]) as desired by Kim (Kim abstract). Since the last rinsing step disclosed by Kim is prior to draining and dewatering (Kim Page 7 10th paragraph, also Page 8 10th paragraph), one of ordinary skill in the art would apply the circulation step in the same manner as that taught by Bang and similarly stop the circulation prior to the subsequent step. Thus, the supply of water through the spray nozzle would continue even when the inner tub has stopped and stop just prior to the start of a draining operation. Further, after the rinsing process Kim discloses that the motor is stopped while draining (Kim Page 7 10th paragraph) with the pump, thus the inner tub must decelerate to a fourth speed while draining, prior to a dewatering step. Since the dewatering step requires the inner tub to spin (Kim Page 4 9th to last paragraph), the inner tub must be accelerated from the fourth speed to perform dewatering and the drain pump would be active while spinning in order to remove water (Stabon Col.14 lines 32-39) Although references to the description of Fig.4 of Kim were made, such a references were made to show the general process prior to the rinsing method. If examiner has misconstrued the intended meaning of the phrase “while the water…” and the true meaning is the alternative mentioned above, applicant is invited to clarify on the record, and examiner would withdraw the rejection.
Regarding claim 2, Modified Kim teaches the method of claim 1, wherein a supplied water level is a centrifugal water circulation level (K1 Fig.5 S3 performed when level in S2 is reached), but the speed of the inner tub does not perform the claimed movement of the water. However K1 further discloses an embodiment (Fig.22, see also Fig.13) where centrifugal permeation rinsing occurs, which does perform the claimed washing water movement [0218]. The use of centrifugal permeation rinsing allows for an increasing in rinsing performance while utilizing a small amount of water [0021]. Thus, one of ordinary skill in the art would have modified the water level of Modified Kim such that the water level is capable of meeting both a water level for recirculation rinsing and centrifugal permeation rinsing.
Regarding claims 3-4 & 10-11 modified Kim teaches the method of claim 2, wherein there is a laundry detecting step (Kim page 5 last paragraph) and the rpm of the washing motor, which controls the tub and pulsator (Kim page 4 7th paragraph), is set by the weight of the laundry (Kim page 6 3rd paragraph). Thus one of ordinary skill in the art would reasonably expect that the all speeds of the pulsator and the tub are also set by the amount of laundry. Further, regarding the speed at which the tub is rotated, there is no explicit statement as to the exact rpm at which the centrifugal permeation rinsing is performed at however one of ordinary skill in the art knows that such a speed is dependent on the dimensions of the tubs. Furthermore, one of ordinary skill in the art would reasonably expect that the specific rate at which the tub is rotated is not critical so long as the washing water performs the claimed motion, which in this case it does. The rotating speed of the pulsator is stated to be about 90-130 (Kim Page 6 last paragraph, page 7 1st paragraph), which would encompass the claimed range of 70-90 since Kim states that word “about” and the lower limit is a value that is the same as the claimed range.
Regarding claim 5, Modified Kim teaches the method of claim 1, wherein K1 further discloses an embodiment (K1 Fig.22) wherein a rinsing process is repeated a desired number of times after the pulsating and centrifugal permeation rinsing (K1 Fig.22 S3-S5) to allow for improved rinsing efficiency [0020]. Further, since Kim discloses that the softener is disposed within the final rinse cycle (abstract), one of ordinary skill in the art would have used the method of repeating steps disclosed by the above mentioned embodiment of K1 to prevent the wasting of the softener before it is adsorbed by the laundry. Thus, one of ordinary skill in the art would have modified the method of Modified Kim such that steps (d) and (e) are repeated as desired in order to increase rinsing efficiency (K1 [0020]) while ensuring that the softener will be uniformly distributed and adsorbed by the laundry, as desired by Kim (abstract).
Regarding claim 9, Modified Kim teaches the method of claim 1, wherein the third speed is set according to a detected amount of laundry completed in a laundry detecting step (Kim page 4 7th paragraph, 5 12th paragraph, & page 6 3rd paragraph)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20140145326A), Stabon et al. (US9777423B2), Kim et al. (US20040045097A1), and Bang et al. (US20080201868A1), as applied to claim 1 above, and further in view of Buosi et al. (EP2602373A1), hereafter Kim, Stabon, K1, Bang, and Buosi respectively.
Regarding claim 6, Modified Kim teaches the method of claim 1, but does not explicitly teach the spraying of nozzle in step (f) having a longer duration than that of step (d). However, it is known in the art to provide a recirculation time that is longer in a subsequent rinse spraying period, as evidenced by Buosi.
Buosi discloses a rising method for a laundry machine (abstract) having multiple stages (see Fig.2A), wherein an activation time period of a recirculation pump (see Figs.2A-2B dotted line B, also [0038]) during later stages (see dotted line B in Figs.2A-2B at stages 2-6 & 9-11) is subsequently longer than a first time (see Fig.2A-2B dotted line B in stage 1). One of ordinary skill in the art knows that when a recirculation pump is active, there is a recirculation nozzle that is correspondingly spraying liquid. The recirculation of the rinsing water occurs during rotation of the tub and allows for penetration into the laundry [0014], thus a longer period of recirculation allows for more penetration. Further, Buosi discloses that the first stage recirculation is useful for wetting of laundry [0042]. Buosi and Kim are analogous in the art of rinsing methods for washing machines. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koichi et al. (KR100841833B1) discloses a washing machine with two liquid flow paths (Fig.1 refs 13a & 10a) one of which goes to a detergent dispenser (Fig.1 ref 13c) and a rinsing method utilizing two different rinsing strokes each utilizing different drum speeds and liquid inlets (see Figs.7a-7b and corresponding description of steps in disclosure).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711